Case:20-00019-MCF Doc#:21 Filed:05/27/20 Entered:05/27/20 17:22:04      Desc: Main
                          Document Page 1 of 4



         IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE DISTRICT OF PUERTO RICO

IN RE:                    *                            CASE NO. 19-05677-MCF
                          *
ANDY MARTINEZ RIVERA      *                            CHAPTER 13
                          *
     Debtor               *
                          *
***************************
                          *
COOPERATIVA DE AHORRO     *                            ADV. NO. 20-00019-MCF
Y CREDITO DE MANATI       *
                          *
     Plaintiff            *
                          *
V.                        *
                          *
ANDY MARTINEZ RIVERA      *
                          *
     Defendant            *
                          *
***************************


                               ANSWER TO COMPLAINT


TO THE HONORABLE COURT:

COMES NOW, the above-named Debtor-Defendant Andy Martinez Rivera through his
undersigned representation and respectfully prays and answers:

1.    Paragraph 1 is denied for lack of information.

2.    Paragraph 2 is admitted.

3.    Paragraph 3 requires no response. .

4.    Paragraph 4 is denied.
Case:20-00019-MCF Doc#:21 Filed:05/27/20 Entered:05/27/20 17:22:04   Desc: Main
                          Document Page 2 of 4



                                                                      Page -2-
5.    Paragraph 5 is admitted.

6.    Paragraph 6 is admitted.

7.    Paragraph 7 is denied for lack of information..

8.    Paragraph 8 is denied. .

9.    Paragraph 9 denied.

10.   Paragraph 10 denied.

11.   Paragraph 11 is admitted.

12.   Paragraph 12 is denied for lack of information.

13.   Paragraph 13 is admitted.

14.   Paragraph 14 is denied for lack of information.

15.   Paragraph 15 is denied.

16.   Paragraph 16 is denied.

17.   Paragraph 17 is denied.

18.   Paragraph 18 is denied.

19.   Paragraph 19 is denied

20.   Paragraph 20 is denied.

21.   Paragraph 21 is denied.

22.   Paragraph 22 is denied.

23.   Paragraph 23 is denied.

24.   Paragraph 24 is denied.

25.   Paragraph 25 is denied.
Case:20-00019-MCF Doc#:21 Filed:05/27/20 Entered:05/27/20 17:22:04                  Desc: Main
                          Document Page 3 of 4



                                                                                      Page -3-
26.    Paragraph 26 is denied.

27.    Paragraph 27 is denied.

28.    Paragraph 28 is denied.

29.    Paragraph 29 is denied.

30.    Paragraph 30 is denied.

31.    Paragraph 31 is denied


                               AFFIRMATIVE DEFENSES

32.    The Complaint fails to state a claim upon which relief can be granted.

33.    Debtor has no real property of any sort nor informed otherwise to this creditor.

34.    That Debtor has not rendered false information to this Court.

35.    That Plaintiff has not provided prima facie evidence to support its claims.

36.    The elements necessary to except from discharge the debts involved herein are not
       present, nor have these been pled with particularity and are nevertheless denied.

37.    The Complaint is filed in bad faith.

38.    Defendant’s debt to Plaintiff has neither been incurred by false pretenses, false
       representation, nor fraud.

39.    The allegations are not of sufficient specificity to warrant any exception to discharge,
       nor to warrant any determination of fraud in any context.

40.    The position of this creditor is not substantially justified and fees are requested.


WHEREFORE Debtor Defendant respectfully answers the Complaint, requests dismissal
of the same, and that sanctions in the form of attorney fees and costs be levied again Plaintiff
for filing a false complaint resulting in the unnecessary delay in confirmation of the proposed
plan to the detriment of creditors and the estate.
Case:20-00019-MCF Doc#:21 Filed:05/27/20 Entered:05/27/20 17:22:04      Desc: Main
                          Document Page 4 of 4



                                                                         Page -4-
I HEREBY CERTIFY that a true copy of this motion has been mailed electronically to
counsel for Plaintiff MIREYA BALTAZAR SUAZO, ESQ. mbs@abogadosdeamerica and
by first class mail to P.O. BOX 2102 BARCELONETA, PUERTO RICO 00617.

In Bayamón, Puerto Rico, this May 27, 2020.


                                              /s/ Roberto Perez Obregon
                                              ROBERTO PEREZ OBREGON
                                              PO BOX 9497
                                              BAYAMON PR 00960 8041
                                              TEL.: 787-787-9883
                                              elizabethalemany@msn.com
                                              rperez23@msn.com
